Citation Nr: 1527556	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  What evaluation is warranted for paravertebral muscle spasm of the lumbar spine prior to November 14, 2009?

2.  What evaluation is warranted for paravertebral muscle spasm of the lumbar spine since November 14, 2009?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to March 1990, September 2002 to February 2003, and from March 2005 to July 2006.  He also had additional service in the Army National Guard. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was remanded for further development in September 2012.  In August 2013, the Board referred the claim to a specialist for an advisory medical opinion.

In reviewing the Veterans Appeals Control and Locator System (VACOLS), it appears that a decision on the merits was reached on this matter in June 2014.  This decision, however, was not sent to the Veteran.  Rather, the Veteran was sent notification that the case had indeed been remanded to the RO for further development which is consistent with the RO's understanding as reflected in the January 2015 Supplemental Statement of the Case.  A review of the record shows a remand on this matter dated June 4, 2014 and a decision rendered on this matter dated June 4, 2014.  The Board notes, however, that since the Veteran has not been provided notice of the June 2014 decision he has been denied his due process rights, and therefore, the June 2014 remand controls.  Accordingly, this matter will now be addressed on the merits. 


FINDINGS OF FACT

1.  Prior to November 14, 2009, paravertebral muscle spasm of the lumbar spine was manifested by thoracolumbar flexion greater than 60 degrees, and by a combined range of thoracolumbar motion greater than 120 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since November 14, 2009, paravertebral muscle spasm of the lumbar spine is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to November 14, 2009, the criteria for a rating higher than 10 percent for paravertebral muscle spasm of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  Since November 14, 2009, the criteria for a rating higher than 40 percent for paravertebral muscle spasm of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of an initial evaluation in excess of 10 percent for paravertebral muscle spasm of the lumbar spine prior to November 14, 2009 and an evaluation in excess of 40 percent thereafter.  

The Veteran's paravertebral muscle spasm of the lumbar spine is evaluated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Based on the evidence presented, the Board finds that entitlement to a rating higher than 10 percent disabling for the Veteran's paravertebral muscle spasm of the lumbar spine is not warranted prior to November 14, 2009.  In this regard, a July 2007 VA examination disclosed evidence of a lumbar spasm.  Range of motion study showed forward lumbar flexion to 80 degrees with a functional loss of 10 degrees after repetitive use.  Bilateral lateral flexion and bilateral lateral rotation were limited to 30 degrees in each plane of movement without pain.  The examiner stated that the Veteran would have a functional loss of 10 degrees of lumbar forward flexion, i.e., that lumbar flexion was limited to 70 degrees due to pain.  

There is no other evidence dated prior to November 14, 2009 which provides the pertinent range of motion findings that are required by the rating schedule.  Hence, the evidence established that forward flexion of the thoracolumbar spine was limited to at most 70 degrees and the combined range of thoracolumbar motion was never less than 190 degrees.  While the Veteran showed evidence of a muscle spasm, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown on examination.  Rather, the VA examination disclosed his gait was normal and there was no showing of abnormal spinal contour.  Hence, the criteria for a rating higher than 10 percent were not met during this period.

The Board also finds that entitlement to a rating higher than 40 percent disabling for the Veteran's lumbar spine disability is not warranted since November 14, 2009.  To that end, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating.  For definitional purposes, ankylosis is a fixation of the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

At a November 2009 VA examination the appellant reported lumbar pain to include radiating pain to the lower extremities.  (The Board notes that the appellant is service connected for bilateral lower extremity radiculopathy, and that he has not perfected an appeal to the separate ratings assigned for those disorders.)  The appellant also reported weekly flare-ups that were aggravated by stooping, heavy lifting and prolonged driving.  Medication reportedly helped alleviate the pain.  Physical examination revealed that the appellant walked using a normal gait.  Significantly, the examiner specifically found no evidence of unfavorable ankylosis of the thoracolumbar spine.  

At a November 2012 VA examination the Veteran reported constant sharp back pain, and occasional lower extremity numbness when lying in bed or when engaged in prolonged sitting.  Physical examination showed forward lumbar flexion to 40 degrees with objective evidence of pain at 5 degrees.  The appellant also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation with limitations shown in each plane due to pain.  While the appellant continued to show a severe limitation of spinal motion  given the motion reported above, a rating in excess of 40 percent is not warranted because there remains no competent evidence of unfavorable ankylosis affecting the entire thoracolumbar spine.  

Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the November 2012 VA examiner stated that no ankylosis of the spine was noted.  As such, the criteria for a rating higher than 40 percent have not been met for this period of time.

The Board also notes that a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  Although during the July 2007 VA examination the Veteran reported having 24 episodes of low back pain lasting 1 to 2 days in the last year, incapacitating episodes are not shown by the record.  That is, there is no evidence demonstrating any flare ups of back pain requiring physician prescribed bed rest.  38 C.F.R. § 4.71a.  In light of the lack of evidence demonstrating any episodes requiring physician prescribed bed rest and treatment by a physician for intervertebral disc syndrome, entitlement to a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment of his thoracolumbar spine.  DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry, each of which must be met to justify a referral.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  

The Veteran reports his paravertebral lumbar muscle spasms cause difficulties with standing, sitting and bending.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described, and the evidence does not show, any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the November 2012 VA examiner expressed that the Veteran's lumbar spine disability impacts his ability to work, the examiner stated that the Veteran could perform sedentary and semi-sedentary work.  The objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disability.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating higher than 10 percent for paravertebral muscle spasm of the lumbar spine prior to November 14, 2009 is denied.  

Entitlement to an initial rating higher than 40 percent for paravertebral muscle spasm of the lumbar spine since November 14 2009 is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


